                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


DAN DIAMANT

                v.                                                C.A. No. 1:17-cv-00548-JJM-PAS

UTGR, INC. d/b/a Twin River Casino
and John Does, various security personnel
Employed by Twin River Casino, as well as
Joseph Anterni and Russell Enos, police officers
employed by the Town of Lincoln,
Rhode Island, and Detective Trooper
Lawens Fevrier, Rhode Island State Police


    UTGR, INC.’S MOTION IN LIMINE TO PRECLUDE TESTIMONY OR ARGUMENT
           REGARDING ALLEGED DISSEMINATION OF IDENTIFICATION
                      AND/OR FEAR OF LOSS OF INCOME

        Plaintiff, Dan Diamant (“Plaintiff”), has filed a complaint against UTGR, Inc. (“UTGR”),

the Town of Lincoln (“Town”), Town of Lincoln Police Ooficer Joseph Antenri and Russell Enos,

the Rhode Island State Police, and Rhode Island State Police Trooper Lawens Fevrier (“Fevrier”).

as result of an incident that occurred at Twin River Casino on July 2, 2016. Plaintiff’s Complaint

alleges two counts against the casino, i.e. “False Imprisonment” (“Count One”) and “Intentional

Infliction of Emotional Distress” (“Count Two”). 1 In sum, the basis of plaintiff’s claim is that he

was falsely imprisoned and held against his will in order to force him to produce identification.

Diamant alleges that he refused to produce identification because he did not want it disseminated

to other casinos. He was allegedly concerned that this would prevent him from gambling at any

such casinos and making money through “card counting.” However, he has produced no evidence




1
  UTGR has a pending motion for summary judgment as to Count Two based on lack of medical symptomology and
law of the case doctrine as this Court previously granted summary judgment to co-defendants on that claims.
that his identification was in fact disseminated to other casinos, 2 that he has been precluded from

other casinos because of any alleged dissemination, or that he has lost income as a result.

        Accordingly, UTGR hereby moves in limine for an order precluding Plaintiff from

introducing testimony or argument that his identification was, in fact disseminated, to other

casinos, that he lost income as a result, or that he feared a loss of income.


                                     ANALYSIS AND ARGUMENT

        The law in Rhode Island allows plaintiffs to recover “present damages for future

apprehended consequences upon a showing that such consequences are reasonably certain to

ensue.” Pescatore v. MacIntosh, 113 R.I. 139, 148 n.5, 319 A.2d 21, 26 n.5 (R.I. 1974). Plaintiff

must establish the “nature and extent” of present damages based on “legally competent evidence”

and not based on “speculation or conjecture.” White v. Le Clerc, 444 A.2d 847, 850 (R.I. 1982).

“Consequences which are contingent, speculative, or merely possible, are not proper to be

considered in ascertaining the damages.” Markham v. Cross Transp., 119 R.I. 213, 222, 376 A.2d

1359, 1364 (1977) (quoting MacGregor v. Rhode Island Co., 27 R.I. 85, 87, 60 A. 761, 762

(1905)).

        In answers to interrogatories, plaintiff states that “Twin River took my identity and

circulated it to other casinos, and has actively interfered with my ability to pursue a hobby and to

derive income from that hobby.” Plaintiff, Dan Diamant’s Answers to UTGR, Inc.’s First Set of

Interrogatories, at Answer No. 5 (copy submitted herewith as Exhibit 1). However, he is unable

to identify any specific facilities 3 or the amount of loss allegedly sustained. (Id. at Answer Nos. 8-



2
  In point of fact, at the time of the incident Twin River did not share any information with outside facilities, but
merely received information from them.
3
  In point of fact, at the time of the incident Twin River did not share any information with outside facilities, but
merely received information from them.

                                                         2
10). Furthermore, he has testified that he does not keep track of his annual earnings from gambling,

does not file taxes for them and can only estimate that he makes “up to $20,000 a year.”

Accordingly, one can only speculate as to whether he sustained any loss; and it is impermissible

for a jury to base a decision on speculation.

       In this case while Mr. Diamant might be able to testify that he did not want to produce his

identification because he feared it would be disseminated to other casinos and feared that he would

not be able to “gamble” or “play” at other locations, he should be prohibited from offering any

testimony to the effect that he feared he would “lose income” from his hobby. Such testimony

could mislead a jury into speculating that he did, in fact, lose h income and improperly consider

that speculation in assessing damages. Similarly, plaintiff should be precluded from claiming –

baselessly – that his identification was, in fact, disseminated to other casinos by Twin River.

Again, this is pure speculation on his part and impermissible. For the same reasons, plaintiff and

his counsel should be barred from making any argument in opening or closing statements that

Diamant’s identification was, or could have been, disseminated to other casinos, or that plaintiff

feared a loss of income.


       WHEREFORE,              UTGR, Inc. requests that the Court grant this motion and enter an

order precluding Plaintiff from introducing testimony or argument that his identification was

disseminated to other casinos, that he lost income as a result, or that he feared a loss of income.




                                                 3
                                                            UTGR, Inc.,
                                                            By Its Attorney,

                                                            /s/ Paul R. Crowell
                                                            ______________________________
                                                            Paul R. Crowell, Esq. (#6904)
                                                            Engelberg & Bratcher
                                                            100 High Street, Suite 1450
                                                            Boston, MA 02110
                                                            T: 617-371-4228
                                                            paul.crowell@zurichna.com




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, I electronically filed the herein document via
the ECF filing system and that a copy is available for viewing and downloading. I also hereby
certify that I caused a copy of the herein document to be served via the ECF system to the
registered participants as identified on the Notice of Electronic Filing (NEF)


                                                           /s/ Paul R. Crowell
                                                    Paul R. Crowell, Esq. (6904)




                                                4
EXHIBIT 1
